DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I to Fig. 3 (Claims 1, 3, 5, 7-13, 20, and 21) in the reply filed on 10/27/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the progress of a game" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the information on the" in line 4, however, this recitation is incomplete and unclear.  Furthermore, it is unclear which information the recitation of “the information” is referring to as there are previously claimed “transaction information”, “identification information”, “mediating information”, and so on, thus deemed indefinite.
Claim 20 recite the limitations "the game user ID” and “the real name information" in pg. 7 line 7 of the claims.  In addition, claim 20 recite the limitation “the game” in pg. 7 line 7 of the claims, although the claim recites “a game item”, there is no positive recitation of “a game” alone, thus deemed indefinite.  Also, claim 20 recite the limitations “the transaction party ID” and “the game item transaction party” in pg. 7 line 8 of the claims.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recite the limitations "a transaction party ID” and “a game user ID" in lines 2 and 3, however, it is unclear whether the above limitations are referring to different or the same “transaction party ID” and “game user ID” than recited in claim 20, thus deemed indefinite.  
All other dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because their dependence on other rejected claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150157942 to Ikeda in view of US Pub. 20190028265 to Bisti et al (Bisti) and US Pub. 20090318221 to Dhunjishaw et al (Dhunjishaw).

Claim 1. Ikeda discloses a game item transaction system comprising: 
a user terminal for executing a game item wallet software for management of game items owned by a game user, and generating transaction information of a game item owned by the game user, and broadcasting the same over a network (Figs. 2 and 7, and ¶¶52, 53, and 74-77); 
a game server for managing the progress of a game (¶3), and storing game user IDs, which are identification information of users of the game and information on game items owned per the game user ID (¶54, “When the user obtains a new game item, the owned item management module 42 according to an embodiment of the present invention may update the owned item management table by recording the obtained game item (or the game item identifier identifying the game item) in association with the user identifier of the user who obtained the game item”); and 
wherein the transaction information includes a transaction party ID of a game item seller, a transaction party ID of a game item buyer (Figs. 2, 3, 8, 10, and ¶81, “exchange request identifiers”), information on a game item to be traded; and transaction amount information (¶¶57, 58, 73, “money trade”; also see ¶75, “exchange offering”), and
wherein the game server updates the information on the game item owned per a game user ID and is generated based on the transaction information broadcast from the user terminal over the network (¶¶54, 58, and 60).
However, Ikeda fails to explicitly disclose:
a financial server for storing financial account information of game item transaction parties, 
based on a game item blockchain which is a public account book for a game item transaction; and
wherein the financial server performs payment of a transaction amount for a game item transaction based on the game item blockchain.
Bisti teaches a game item blockchain which is a public account book for a game item transaction (¶¶34, 35, 38-46, “blockchain”). The gaming system of Ikeda would have motivation to use the teachings of Bisti in order to offload gaming data onto one or more blockchains to optimize user gaming experiences as disclosed in paragraph 19 of Bisti.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Ikeda with the teachings of Bisti in order to offload gaming data onto one or more blockchains to optimize user gaming experiences as disclosed in paragraph 19 of Bisti.
Dhunjishaw teaches a financial server for storing financial account information of game item transaction parties, and wherein the financial server performs payment (¶¶2 and 5, discloses payments and accounts) of a transaction amount for a game item transaction (¶¶39, 42, and 78, discloses 
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Ikeda in view of Bisti with the teachings of Dhunjishaw in order to improve the reliable of exchanging funds during video gameplay, hence providing a better transaction experience among players using the video game system.

Claim 3. Ikeda in view of Bisti and Dhunjishaw teaches wherein the game server includes a database associating the game user ID with the transaction party ID of the game user (see Ikeda Figs. 2, 3, 8, 10, and ¶81, “exchange request identifiers”), and 
wherein the game server extracts the game user ID of a transaction party for the corresponding game item transaction from the database based on the transaction information (see Ikeda Figs. 2, 3, 8, 10, and ¶81, “exchange request identifiers”; and see Dhunjishaw Fig. 2A, and ¶40, also see ¶¶35-43) newly included in the game item blockchain (see Bisti ¶¶34, 35, 38-46, “blockchain”), and updates, based on the game user ID, the owner of the game item specified by the information of the game item included in the transaction information (see Ikeda Figs. 2 and 7, and ¶¶52, 53, and 74-77).

Claim 5. Ikeda in view of Bisti and Dhunjishaw teaches wherein the financial server includes a database associating real name information of a game user with the transaction party ID of the game user (see Dhunjishaw ¶¶39, 42, 61, and 78,), and 
wherein the financial server extracts the real name information of the transaction party  of the corresponding game item transaction from the database based on the transaction 

Claim 7. Ikeda in view of Dhunjishaw teaches wherein the payment of the transaction amount is made by any one of payment methods including a wire transfer, a credit card, and a virtual currency remittance (see Dhunjishaw ¶37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAMON J PIERCE/Primary Examiner, Art Unit 3715